DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-10, 12, 14-18, and 20 have been considered but are moot in view of the new grounds for rejection. 
Allowable Subject Matter
Claims 13, 19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Elizondo et al. (Pub. No.: US 2010/0100176), as applied below, however, Elizondo lacks inflow cells which are smaller than intermediate cells, as the intermediate cells of fig. 6A are the same size as the inflow cells.  For claim 21, Elizondo lacks a second and third end of the intermediate row with the same diameter, as the outflow portion of the intermediate row actually bends out of plane (see fig. 6B). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10, 12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elizondo et al. (Pub. No.: US 2010/0100176).
Elizondo et al. (hereinafter, Elizondo) discloses a prosthetic heart valve (abstract) comprising: a frame (fig. 6A) comprising an inflow end 41, an outflow end 43, and a plurality of struts extending between the inflow end and the outflow end (fig. 6A), wherein: the frame is plastically deformable from a radially compressed configuration to a radially expanded configuration (para. 65), the plurality of struts forms three rows of cells (fig, 6A), including an inflow row (diamond-shaped row of cells at the inflow end 41), an outflow row (three large open cells at the outflow end 43), and an intermediate row disposed between the inflow row and the outflow row (fig. 6A, diamond-shaped row of cells in between the inflow row and outflow row), the inflow row 41 is partially defined by inflow apices disposed at the inflow end of the frame (fig. 6A), the intermediate row axially overlaps the inflow row (fig. 6A), the outflow row is partially defined by outflow apices disposed at the outflow end of the frame (fig. 6A), a total number of the outflow apices is less than a total number of the inflow apices (three is less than nine), inflow cells of the inflow row and intermediate cells of the intermediate row are smaller than outflow cells of the outflow row (fig. 6A), and a first end of the outflow row directed toward the inflow end of the frame extends axially beyond a second end of the intermediate row directed toward the outflow end of the frame (fig. 6A, the outflow row overlaps with the intermediate row); and a valve component 22 forming three leaflets (e.g., fig. 4), wherein the valve component is coupled to the frame (e.g., para. 57) with sutures (not disclosed). 
While Elizondo does not expressly disclose coupling the prosthetic valve to the frame with sutures, it is considered highly obvious to attach these two components together using sutures as an obvious means of connecting the components with biocompatible filamentous material.  In fact, given the apertures on the frame (see fig. 6A) supporting valve commissures 35 (para. 57), Elizondo clearly contemplates some form of threaded attachment between the components, and sutures are well known in the heart valve art for securing the prosthetic valve to the frame.  Thus it would have been highly obvious to have coupled the valve to the frame with sutures. 
For claim 2, Elizondo lacks a total number of the inflow apices of exactly 12.  Instead, Elizondo discloses nine inflow apices (fig. 6A).  However, given the three-leaflet symmetrical configuration of the valve frame, providing twelve inflow apices instead of nine would have been obvious to one of ordinary skill in the art seeking to provide a larger diameter valve for a particular patient without increasing the size of each valve cell.  Providing an extra cell in between each commissure strut would result in exactly 12 apices, which one of ordinary skill would have contemplated as an obvious means to alter the diameter of the valve for various patient valve diameters, without compromising the size and strength of each valve cell.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 3, Elizondo lacks a total number of the inflow apices of exactly 15.  Instead, Elizondo discloses nine inflow apices (fig. 6A).  However, given the three-leaflet symmetrical configuration of the valve frame, providing fifteen inflow apices instead of nine would have been obvious to one of ordinary skill in the art seeking to provide a larger diameter valve for a particular patient without increasing the size of each valve cell.  Providing two extra cells in between each commissure strut would result in exactly 15 apices, which one of ordinary skill would have contemplated as an obvious means to alter the diameter of the valve for various patient valve diameters, without compromising the size and strength of each valve cell.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 4, the total number of the outflow apices is greater than or equal to three (greater than 3, see fig. 6A).  
For claim 6, the frame comprises stainless steel (para. 65).  
For claim 7, Elizondo lacks a frame which comprises cobalt chromium, however, Cobalt Chromium is a known implantable material suitable for use as a heart valve stent.  One of ordinary skill in the art would have found it obvious to have substituted the stainless steel material for cobalt chromium as a known alternate material suitable for use as a heart valve stent.  This modification would have occurred using known methods and would have yielded predictable results.   
For claim 8, Elizondo discloses a prosthetic heart valve (abstract) comprising: a frame (fig. 6A) comprising an inflow end 41, an outflow end 43, and a plurality of struts extending between the inflow end and the outflow end (fig. 6A), wherein: the frame is configured to be positioned in a radially compressed configuration around an expandable balloon of a delivery apparatus and plastically deformed from the radially compressed configuration to a radially expanded configuration at a location within a patient's body by inflating the expandable balloon (para. 65, the frame is fully capable of being balloon expanded as it is stainless steel), the plurality of struts forms three rows of cells (fig. 6A), including an inflow row at the inflow end of the frame (diamond-shaped row of cells at the inflow end 41), an outflow row at the outflow end of the frame (three large open cells at the outflow end 43), and an intermediate row disposed between the inflow row and the outflow row (fig. 6A, diamond-shaped row of cells in between the inflow row and outflow row), the intermediate row axially overlaps the outflow row (fig. 6A), a total number of the outflow cells is less than a total number of the inflow cells (three is less than nine), the inflow cells and the intermediate cells are smaller than the outflow cells (fig. 6A), and each cell of the inflow row and each cell of the intermediate row comprise a first shape (diamond-shaped cells, fig. 6A); and a valve component 22 forming a plurality of leaflets (e.g., fig. 4), wherein the valve component is coupled to the frame (e.g., para. 57) with sutures (not disclosed).
While Elizondo does not expressly disclose coupling the prosthetic valve to the frame with sutures, it is considered highly obvious to attach these two components together using sutures as an obvious means of connecting the components with biocompatible filamentous material.  In fact, given the apertures on the frame (see fig. 6A) supporting valve commissures 35 (para. 57), Elizondo clearly contemplates some form of threaded attachment between the components, and sutures are well known in the heart valve art for securing the prosthetic valve to the frame.  Thus it would have been highly obvious to have coupled the valve to the frame with sutures. 
For claim 9, Elizondo lacks a total number of the inflow apices of exactly 12.  Instead, Elizondo discloses nine inflow apices (fig. 6A).  However, given the three-leaflet symmetrical configuration of the valve frame, providing twelve inflow apices instead of nine would have been obvious to one of ordinary skill in the art seeking to provide a larger diameter valve for a particular patient without increasing the size of each valve cell.  Providing an extra cell in between each commissure strut would result in exactly 12 apices, which one of ordinary skill would have contemplated as an obvious means to alter the diameter of the valve for various patient valve diameters, without compromising the size and strength of each valve cell.  This modification would have occurred using known methods and would have yielded predictable results.  
For claim 10, each cell of the outflow row comprises a second shape, and wherein the second shape is different than the first shape (fig. 6A).  
For claim 12, each cell of the inflow row comprises a first size, wherein each cell of the intermediate row comprises the first size, wherein each cell of the outflow row comprises a second size, and wherein the first size is smaller than the second size (fig. 6A).  
For claim 14, the valve further comprises a skirt 36 coupled to the frame (fig. 4).  

Claims 15-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elizondo et al. (Pub. No.: US 2010/0100176) in view of Birdsall (Pub. No.: US 2007/0239266). 
Elizondo discloses an assembly comprising: a delivery apparatus comprising a handle, an inflatable balloon, and a shaft, wherein the handle is coupled to a proximal end portion of the shaft, and wherein the inflatable balloon is coupled to a distal end portion of the shaft (not disclosed); and a prosthetic heart valve (abstract) mounted on the shaft of the delivery apparatus and disposed radially outwardly from the inflatable balloon (not disclosed), wherein the prosthetic heart valve is in a radially compressed configuration (e.g., para. 65) and comprises: a frame (fig. 6A) comprising an inflow end 41, an outflow end 43, and a plurality of struts extending between the inflow end and the outflow end (fig. 6A), wherein the plurality of struts forms three rows of cells (fig. 6A), including an inflow row comprising inflow cells and disposed at the inflow end of the frame (diamond-shaped row of cells at the inflow end 41), an outflow row comprising outflow cells and disposed at the outflow end of the frame (three large open cells at the outflow end 43), and an intermediate row comprising intermediate cells and disposed between the inflow row and the outflow row (fig. 6A, diamond-shaped row of cells in between the inflow row and outflow row), wherein the intermediate cells axially overlap the outflow cells (fig. 6A), wherein a total number of the inflow cells is greater than a total number of the outflow cells (nine is greater than three), wherein the inflow cells and the intermediate cells are smaller than the outflow cells (fig. 6A), and wherein the inflow cells and the intermediate cells are the same shape (fig. 6A); and a valve component 22 forming a plurality of leaflets (e.g., fig. 4), wherein the valve component is coupled to the frame (e.g., para. 57) with sutures (not disclosed).  
Elizondo discloses that the stent is non-self-expanding stainless steel (para. 65), however, Elizondo, lacks a delivery apparatus comprising a handle, an inflatable balloon, and a shaft, wherein the handle is coupled to a proximal end portion of the shaft, and wherein the inflatable balloon is coupled to a distal end portion of the shaft; and where the prosthetic heart valve mounted on the shaft of the delivery apparatus and disposed radially outwardly from the inflatable balloon.  These delivery device features are well known for a balloon catheter.  Birdsall teaches a balloon catheter for delivering prosthetic stent valves including a handle (not expressly disclosed, but obvious in order to advance catheter to the implant site, see para. 10), inflatable balloon 308, and a shaft 310 wherein the inflatable balloon is coupled to a distal end portion of the shaft (fig. 4); and where the prosthetic heart valve mounted on the shaft of the delivery apparatus and disposed radially outwardly from the inflatable balloon (fig. 4). This is a well-known configuration for a balloon catheter, thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided Elizondo with a balloon catheter as per Birdsall as an obvious expedient to percutaneously deliver the implant to the heart using a balloon catheter.  This modification would have occurred using known methods and would have yielded predictable results. 
While Elizondo does not expressly disclose coupling the prosthetic valve to the frame with sutures, it is considered highly obvious to attach these two components together using sutures as an obvious means of connecting the components with biocompatible filamentous material.  In fact, given the apertures on the frame (see fig. 6A) supporting valve commissures 35 (para. 57), Elizondo clearly contemplates some form of threaded attachment between the components, and sutures are well known in the heart valve art for securing the prosthetic valve to the frame.  Thus it would have been highly obvious to have coupled the valve to the frame with sutures.
For claim 16, the inflatable balloon of the delivery apparatus is configured to plastically deform the prosthetic heart valve from the radially compressed configuration to a radially expanded configuration at a location within a patient's body (Birdsall, para. 43).
For claim 17, Elizondo lacks a total number of the inflow apices of exactly 12.  Instead, Elizondo discloses nine inflow apices (fig. 6A).  However, given the three-leaflet symmetrical configuration of the valve frame, providing twelve inflow apices instead of nine would have been obvious to one of ordinary skill in the art seeking to provide a larger diameter valve for a particular patient without increasing the size of each valve cell.  Providing an extra cell in between each commissure strut would result in exactly 12 apices, which one of ordinary skill would have contemplated as an obvious means to alter the diameter of the valve for various patient valve diameters, without compromising the size and strength of each valve cell.  This modification would have occurred using known methods and would have yielded predictable results.   
For claim 18, the inflow cells and the intermediate cells are the same size (fig. 6A).  
For claim 20, the outflow cells comprise a different shape than the inflow cells and the intermediate cells (fig. 6A).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774